United States Court of Appeals
                     For the First Circuit


No. 15-1193
No. 15-1597

 TIMOTHY W. HILL, on behalf of himself and all others similarly
 situated; PUBLIC EMPLOYEES' RETIREMENT SYSTEM OF MISSISSIPPI;
     UNION ASSET MANAGEMENT HOLDING AG; PENSION FUND GROUP,

                     Plaintiffs, Appellees,

                               v.

STATE STREET CORPORATION; GOLDMAN, SACHS & CO.; MORGAN STANLEY &
 CO, INC.; CREDIT SUISSE SECURITIES (USA), LLP; LEHMAN BROTHERS
INC.; UBS SECURITIES, INC.; KENNETT F. BURNES; PETER COYM; NADER
  F. DAREHSHORI; AMELIA C. FAWCETT; DAVID P. GRUBER; LINDA A.
   HILL; CHARLES R. LAMANTIA; MAUREEN J. MISKOVIC; RICHARD P.
SERGEL; RONALD L. SKATES; GREGORY L. SUMME; ROBERT E. WEISSMAN;
  RONALD E. LOGUE; EDWARD J. RESCH; PAMELA D. GORMLEY; ERNST &
                           YOUNG, LLP,

                     Defendants, Appellees,


               CHARLES F. FRANZ; NITA W. FRANZ,

                Interested Parties, Appellants.


         APPEALS FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                             Before

                 Thompson, Lipez, and Kayatta,
                        Circuit Judges.
     John C. Browne, Bernstein Litowitz Berger & Grossman LLP,
William H. Narwold, and Motley Rice LLC on brief for lead
plaintiffs-appellees Public Employees' Retirement System of
Mississippi and Union Asset Management Holding AG.
     Christopher T. Cain and Scott & Cain on brief for interested
parties Charles F. Franz and Nita W. Franz.


                         July 24, 2015
          KAYATTA, Circuit Judge.    This appeal arises out of the

settlement of a securities class action brought on behalf of all

who purchased the common stock of State Street Corporation during

a period of just over three years.   In settling the case, the lead

plaintiff and plaintiff's counsel agreed with defendants that some

class members would be deemed uninjured, and that others who were

injured in amounts less than $10.00 would be paid nothing.    They

justified this sacrifice of the claims of small investors as

reducing transaction costs in the interests of "the class as a

whole," meaning in fact the interests of those class members with

larger claims, class counsel, and defendants.1

          The lead plaintiffs began distributing notice of the

settlement (including the allocation plan, the right to opt out,

and the right to object) on August 18, 2014, by mailing notice

packets to over 7,000 potential class members and the nominee

owners who held potential members' stock in street name.       The

notice plan was implemented in a manner that ensured that all large

investors got ample notice of their right to opt out, and their


     1 Suppose a settlement is predicated on a twenty percent risk
that defendants lose at trial.     A class member with a harm of
$1 million should get $200,000, and 10,000 class members each with
a $40 harm should get $8. Assume further that it costs at least
$5 to send a check to each class member. By setting a $10 "minimum
allocation," the deal frees up $130,000 to be argued over by the
remaining parties while still delivering to defendants releases
covering what would be a liability of $450,000 in judgment and
costs should the case have been tried to a verdict in favor of the
class.


                               -3-
right to object.     For many small investors, though, there were

foreseeable delays in forwarding the notices from the nominee

owners to the investors.2      On September 4, 2014, the district court

pushed back    the final settlement hearing from October 27 to

November 20.      Nevertheless, the notices thereafter distributed

continued to publish an objection deadline of October 6 and a

hearing date of October 27.      As a result, lead plaintiffs' counsel

did not send individual notices directly to many small investors

until a few days before, and in many cases after, the published

deadline for opting out and for objecting.

           Par for the course, virtually no one (even those who may

have actually opened, read, and understood the notices) objected

to the settlement.       See generally Am. Law Inst., Principles of the

Law: Aggregate Litigation § 3.05 cmt. a (2010) (hereinafter "ALI

Principles") ("[A] settlement may raise serious fairness issues,

but the amounts involved per class member may be so small that no

class    member    has     a   sufficient   incentive   to   object.").

Surprisingly, the only ones who both objected and appealed the

rejection of the objection raise no complaint about the substance

of the settlement, including either the allocation formula or the



     2 Almost all securities that most investors purchase through
brokerage companies are held in the name of the companies. See
U.S. Securities & Exchange Commission, Fact Answers: Street Name
(Oct. 5, 2005),      http://www.sec.gov/answers/street.htm  (last
visited July 16, 2015).


                                    -4-
minimum allocation threshold, each of which has the effect of

causing many class members to release their claims in return for

no consideration of any type.       Instead, the objectors who appeal

voice only two complaints:      (1) they were given too little time

to   register   objections   with   the   district   court;   and   (2) the

district court should not have approved the amount of attorneys'

fees awarded to class counsel.

           The district court rejected these objections in full.

It was also sympathetic to the argument of the lead plaintiffs

that any appeal would increase the costs of plaintiffs' counsel

(who have received $10.2 million plus interest as part of the

settlement) and postpone distribution of the proceeds to the class

members.   Citing our 1987 decision in Sckolnick v. Harlow, 820

F.2d 13 (1st Cir. 1987), the district court used Federal Rule of

Appellate Procedure 7 to bar objectors from appealing unless they

posted a bond in the amount of $75,300.         To justify this order,

the district court determined that any appeal from its rulings on

the objections would be frivolous, and the bond amount would ensure

there would be funds available to pay plaintiffs' counsel for their

fees defending the frivolous appeal.

           In Sckolnick, before allowing the bond requirement to

stand, our court also conducted a "preliminary examination of the

merits," concluding that "we cannot say that the district court

abused its discretion in judging [the appeal] to be frivolous."


                                    -5-
Id. at 15.          Such a preliminary review is crucial in protecting

against the possibility that a district court could effectively

immunize      its    decisions    from      review    by     declaring       any    appeal

frivolous.      Cf. Azizian v. Federated Dep't Stores, Inc., 499 F.3d

950, 961 (9th Cir. 2007) ("[T]he question of whether, or how, to

deter    frivolous       appeals      is      best    left    to     the     courts     of

appeals . . . .         Allowing district courts to impose high Rule 7

bonds . . . risks impermissibly encumber[ing] appellants' right to

appeal and effectively preempt[ing] this court's prerogative to

make    its   own     frivolousness      determination."           (second    and    third

alterations in original) (citation and internal quotation marks

omitted)).      Here, a preliminary review left us less comfortable

with any pre-judgment that the appeal would be frivolous.                               We

therefore     stayed     the    order    to    post   a    bond,    but    also     stayed

appellees'      need    to     file   any     opposition      to    the    appeal,    and

considered on an expedited basis whether to summarily dismiss the

appeal on the merits under First Circuit Local Rule 27.0(c).

              Having now fully reviewed objectors' brief on the merits

of their appeal, we find that the district court was well within

its discretion in rejecting the objections that are now pressed on

this appeal.         As far as the time given objectors to object, it

does seem that the delivery of a notice on or around October 4

informing objectors that they had until October 6 to object was

likely unreasonable.           This was not a mailing gone awry.                   Rather,


                                            -6-
plaintiffs         knowingly   mailed    notices     with   the    wrong     objection

deadline to at least half of the class members, justifying the

decision as a cost-saving move.                As for plaintiffs' argument that

small investors, most of whom necessarily hold stock in street

name, assume the risk of late notice, it is not clear why such a

routine      and    known   practicality       of   investing      common    to   small

investors should mean that those investors get late or no notice.

It was apparently feasible to send the notice directly to them

once       names    and   addresses     were    obtained    from    the     investment

intermediaries.

               In this case, though, we need not decide whether the

notice was defective.           Rather, the district court remedied any

defect (as far as it concerned objectors) by delaying the hearing

and allowing objectors to make their objections notwithstanding

the published deadline.3          Objectors received written notice on or

around October 4, and they filed their objections in writing on


       Any harm caused by the erroneous dates in the mailed notice
       3

may have been mitigated to some extent by the fact that plaintiffs
established a publicly available website detailing the settlement
information      on      August      18,      2014.            See
https://www.statestreetclassactionsettlement.com    (last visited
July 16, 2015). The mailed notice provided the website address
and stated that "any related orders entered by the Court will be
posted on the website." The website's homepage currently contains
the correct hearing date. Plaintiffs claim in their brief that
the hearing date was updated on the website after the district
court's rescheduling order.     However, the complete settlement
notice document that is available on the website still contains
the October 6 and 27 dates for the objection deadline and hearing,
respectively. Id. (follow "Important Documents" hyperlink).


                                          -7-
November 4.     The district court then held its rescheduled approval

hearing on November 20 to consider all objections on the merits.

The district court even gave objectors' counsel the right to appear

at the approval hearing by telephone.              Thus, we find that the

objectors here had notice in fact and a sufficient opportunity to

have any of their objections heard by the court before it approved

the settlement.

              That leaves objectors' complaint about the attorneys'

fee award.      Plaintiffs point out that class counsel secured from

defendants an agreement "not to take a position on any such

application for an award of attorneys' fees and/or Litigation

Expenses."      Objectors reason, not implausibly, that defendants

must   have    thought   that   they    received   something   for   gagging

themselves in this manner.       On the other hand, it is hard to see

why defendants would have cared very much how the money they paid

was divided.      In any event, again we need not decide the merits

of this objection.       Because objectors take nothing at all under

the allocation formula, and because they do not appeal that

formula, no decrease in the portion of the $60 million settlement

amount that is paid to counsel will in any way benefit objectors.

This is another way of saying that they have no standing to

complain about the fee award.          See Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000) ("[A]

plaintiff must demonstrate standing separately for each form of


                                       -8-
relief sought."); cf. Silverman v. Motorola Solutions, Inc., 739

F.3d 956, 957 (7th Cir. 2013) (concluding that an objector who did

not file a claim "lack[ed] any interest in the amount of fees,

since he would not receive a penny from the fund even if counsel's

take should be reduced to zero"); Knisley v. Network Assocs., Inc.,

312 F.3d 1123, 1126 (9th Cir. 2002) ("[W]here a class member

refuses to participate in the settlement and appeals only the fee

award, . . . . [t]he court must closely scrutinize the terms of

the settlement agreement to determine whether modifying the fee

award would actually benefit the objecting class member.    If not,

the appeal would not redress his injuries, and he would lack

standing to proceed.").4

          We therefore summarily dismiss pursuant to Local Rule

27.0(c) objectors' appeal from the court orders approving the

settlement and the award of counsel fees.   We also dismiss as moot

objectors' appeal from the stayed order that they post a bond as

a condition of proceeding further with the merits appeal.

          Finally, while we award costs to appellees for both the

bond appeal and the merits appeal as is customary pursuant to


     4 Objectors claim that class counsel failed to adequately
protect the interests of the class members who received late
notice.    But in relying on, in effect, objectors' lack of
individual standing, we note that they did not ask to be certified
as representatives of other similarly situated class members who
received the belated notice, and those thousands of other class
members voiced no objection to the timing of the notice or the fee
award.


                               -9-
Federal Rule of Appellate Procedure 39(a), we decline to award any

further   sanctions.      The   manner      in   which   plaintiffs'     counsel

knowingly sent to a large block of class members notices containing

stale deadlines, and the need plaintiffs apparently felt to muzzle

any possible opposition to the fee request by defendants, created

subjects for at least some inquiry, especially in a case in which

class counsel traded releases for nothing at all on behalf of many

class members.      And the basis on which we reject the challenge to

the attorneys' fee award was not even relied upon by the district

court.

           Thus,    although    we   easily      conclude,   for   the   reasons

already stated, that objectors' arguments with respect to the

notice and fee rulings lack merit, we decline to impose a sanction

against objectors' counsel for filing a frivolous appeal.                See ALI

Principles § 3.08 cmt. c (2010) (in considering awards of costs

and fees for improper objections to a class settlement, "the court

should err on the side of not ordering such awards unless the

abusive   conduct    is   clear").     We     employ     instead   our   summary

dismissal procedure to end the appeal much more quickly without

full briefing by plaintiffs, or argument.5


     5 We note that the settlement funds were deposited into an
escrow account and invested in United States Treasury bills before
the district court issued final approval of the settlement, with
all earned interest reinvested into the account. Any harm to the
class members caused by the delay in releasing the account funds-
-even as condensed by the expedited nature of our disposition--


                                     -10-
          These appeals are dismissed.




has therefore likely been mitigated to some extent by the interest
earned on the escrow account during the delay.


                              -11-